In a proceeding brought pursuant to article 78 of the Civil Practice Act, petitioner sought to review determinations of the State Liquor Authority (1) canceling petitioner’s restaurant liquor license, upon findings that petitioner violated section 65 of the Alcoholic Beverage Control Law by the sale of alcoholic beverages to a minor under the age of eighteen years, and violated subdivision 12 of section 106 of the same statute, by his failure to keep and "maintain on the licensed premises adequate records; and (2) denying petitioner’s application for a renewal license. Determinations of the State Liquor Authority unanimously confirmed and petition dismissed, with $50 costs and disbursements. In our opinion the findings upon which the determinations are based are amply sustained by competent evidence. Present — Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ.